DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7, 14 and 15 are objected to because of the following informalities:  
In claim 7, line 3, “failure domain tree and an failure tolerance value” should read “failure domain tree and a failure tolerance value”.  
In claim 14, line 14, “more than an FTV of nodes” should read “more than a FTV of nodes”.  
Claim 15 recites the limitation "a given FDL” in line 1 which refers back to claim 14 line 12 that also recites the same limitation “a given FDL” and claim 15 further recites the limitation "an FTV" in line 3 which refers back to claim 14 line 14 that also recites the same limitation “an FTV”. Therefore, it is unclear to distinguish whether "a given FDL" and "an FTV" in two different claims are same or different.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-12 and 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Juniwal et al. (US 2019/0050301 A1), hereinafter Juniwal, in view of Goyal (US 2020/0226146 A1), hereinafter Goyal. 
As to claim 1, Juniwal discloses a system comprising: a failure domain tree comprising a plurality of failure domain levels (FDL) extending from a top FDL to a bottom FDL, each FDL comprising at least one node, the top FDL comprising a single root node, each other FDL comprising at least one node operably coupled to a node in the FDL thereabove, each node of the bottom FDL being a storage node to store data (Fig. 4A, Para. 24, Various components (e.g., disks, nodes, appliances, and racks) within the hierarchical disk resource pool may be grouped into failure domains, i.e. a plurality of failure domain levels. Each grouping may include a number of lower-level sub-groups. In one example, a hierarchical disk resource pool ; and  
a controller comprising one or more processors and configured to (Fig. 1D, Para. 72, “The node controller 143 may comprise one or more processors configured to store, deduplicate, compress, and/or encrypt data stored within the first plurality of storage devices”):  
receive a data object comprising data blocks (Para. 30, “a storage node may include two solid-state drives (SSDs), three hard disk drives (HDDs), and one or more processors configured to concurrently read data from and/or write data to the storage devices”. Para. 58, “the distributed file system 112 may determine a first set of data chunks that includes redundant information for the first file”, where the distributed file system receives the first set of data chunks, i.e. data blocks, to distribute data in different hierarchical level).
 Juniwal does not explicitly disclose a symmetric failure domain tree; uniformly distribute the data blocks of the data object across the symmetric failure domain tree.
However, in the same field of endeavor, Goyal discloses a symmetric failure domain tree (Fig. 3, Para. 37, “The data center includes a plurality of fault domains 52a-52c. Each of the plurality of fault domains 52a-52c includes utilities and other services that are independent”. Para. 52, “the one or more replicas are distributed such that, where possible, each node within a hierarchical level receives an equal number of replicas”. Since, the hierarchical levels include fault domains such as nodes in which each node receives an equal number of replicas, thus the failure domain tree is symmetric); uniformly distribute the data blocks of the data object across the symmetric failure domain tree (Fig. 3; 7A-7C, Para. 52, “the one or more replicas are distributed such that, where possible, each node within a hierarchical level receives an equal number of replicas”. Para. 53, “If a number of replicas greater than the number of nodes is to be distributed, the nodes are evenly distributed (to the extent possible) and the nodes having the lowest sorting each receive an additional node until all nodes are distributed.” Since replicas, i.e. data blocks, are to be distributed in the hierarchy in an evenly distributed manner, therefore the hierarchy represents the symmetric failure domain tree which is used to distribute the data blocks uniformly).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chunk allocation system of Juniwal by implementing the sorting rules of Goyal to sort the nodes such that the plurality of chunks of Juniwal can evenly distributed across the hierarchical layers of 

As to claim 2, the claim is rejected for the same reasons as claim 1 above. In addition, Goyal discloses wherein each node of each FDL of the symmetric failure domain tree is operably coupled to a same number of nodes in the FDL thereunder as any other nodes of the same FDL (Fig. 3; 7A-7C, Para. 52, “the one or more replicas are distributed such that, where possible, each node within a hierarchical level receives an equal number of replicas”. Para. 53, “If a number of replicas greater than the number of nodes is to be distributed, the nodes are evenly distributed (to the extent possible) and the nodes having the lowest sorting each receive an additional node until all nodes are distributed.” Since replicas, i.e. data blocks, are to be distributed in the hierarchy in an evenly distributed manner, therefore the hierarchy represents the symmetric failure domain tree. Thus, each node of each FDL of the symmetric failure domain tree is operably coupled to a same number of nodes in the FDL thereunder as any other nodes of the same FDL since each node within a hierarchical level receives an equal number of replicas).  
wherein failure of a node of a respective FDL results in failure all nodes operably coupled to the failed node of FDLs under the respective FDL (Fig. 3, Para. 38, “each of the update domains 54a-54c are connected to the parent fault domain 52a-52c such that failure or maintenance of the parent fault domain 52a-52c results in a corresponding outage of all of the associated update domains 54a-54c.”. Para. 39, “each of the servers 56a-56c are coupled to the common update domain 54a-54c such that failure of the shared update domain 54a-54c results in failure of all of the associated servers 56a-56c.”. Thus, failure of a node of a respective FDL results in failure all nodes operably coupled to the failed node of FDLs under the respective FDL), wherein the failure of storage nodes causes data stored thereon to be unavailable (Fig. 5, Para. 57, “the replicas are randomly assigned within the data center 50a such that the replicas for one shard can be clustered within one or two of the nodes 202a-202c. Failure of one or two nodes in a traditional distribution results in failure of at least one shard”. Thus, the failure of storage nodes causes data stored thereon to be unavailable since failure of one node results in failure of one shard such as data is unavailable).  


wherein uniformly distributing the data blocks of the data object across the symmetric failure domain tree comprises: for each FDL, 
if a number of the data blocks is evenly divisible by a number of nodes of a FDL, distributing an equal number of data blocks to each node within the FDL (Para. 52, “the one or more replicas are distributed such that, where possible, each node within a hierarchical level receives an equal number of replicas. If six replicas are to be distributed amongst three fault domains, each fault domain will receive two of the six replicas. Similarly, if the two replicas received by a first fault domain are to be distributed amongst two update domains, each update domain will receive one replica”. Thus, an equal number of data blocks are being distributed to each node within the FDL since each fault domain such as each node receives an equal number of replicas); 
if a number of the data blocks is not evenly divisible by a number of nodes of a FDL, distributing an equal number of data blocks to each node within the FDL - 24 -and then distributing each data block of the remaining data blocks to a different node within the FDL until no data blocks are remaining (Para. 53, If a number of replicas, i.e. a number of the data blocks, greater than the number of nodes is to be distributed, the nodes are evenly distributed (to the extent possible), i.e. distributing an equal number of data blocks to each node, and the nodes having the lowest sorting each receive an additional node until all nodes are distributed, i.e. distributing each data block of the remaining data blocks to a different node within the FDL until no data blocks are remaining.).  

wherein at least one of the plurality of FDLs comprises a category of devices, wherein the category of devices comprises one of racks, enclosures, controllers, and disks (Fig. 4A, Para. 24, “Various components (e.g., disks, nodes, appliances, and racks) within the hierarchical disk resource pool may be grouped into failure domains. A hierarchical disk resource pool may include a root grouping corresponding with all of the components within a cluster, a second sub-grouping corresponding with components sharing a datacenter rack, a third sub-grouping corresponding with the components within a storage appliance supported by the datacenter rack, and a fourth subgrouping corresponding with the components within a node of the storage appliance (e.g., a grouping of disks within the node)”. Para. 137, “The hierarchical resource pool 401 may correspond with a directed acyclic graph with vertices corresponding with various components (e.g., disk, nodes, storage appliances, and racks) within a cluster”. Thus, the category of devices comprises one of racks, enclosures, controllers, and disks).  

As to claim 6, the claim is rejected for the same reasons as claim 5 above. In addition, Juniwal discloses wherein the disks comprise solid-state disks (Para. 53, “Disk 134 may include a hard disk drive and/or a solid-state drive”. Para. 139, “every node in a distributed cluster may maintain a pool of all available storage resources in the cluster. The pool may include all disks of various media types (e.g., HDD and SSD) and a topology of how the disks are organized into failure domains”. Thus, the disks comprise solid-state disks.).   
wherein the controller is further configured to: determining whether a given FDL of the FDLs would result in data object unavailability if the data object were stored within the failure domain tree and an failure tolerance value of nodes of the given FDL fail (Fig. 5, Para. 57, “the replicas are randomly assigned within the data center 50a such that the replicas for one shard can be clustered within one or two of the nodes 202a-202c. Failure of one or two nodes in a traditional distribution results in failure of at least one shard”. Para. 56, “Distribution of replicas according to method 100 provides a distribution across each hierarchical layer such that the data center 50 can tolerate the loss of a maximum number of nodes at each hierarchical layer while maintaining availability of each shard, e.g., best high-availability”. Therefore, it is obvious that when the tolerance value of nodes exceed the maximum number of nodes such as tolerance value of nodes of the given FDL fail then the shard, i.e. data object, would be unavailable.).


apparatus comprising: data storage hardware defining an asymmetric failure domain tree comprising a plurality of FDLs extending from a top FDL to a bottom FDL, each FDL comprising at least one node, the top FDL comprising a single root node, each other FDL comprising at least one node operably coupled to a node in the FDL thereabove, each node of the bottom FDL being a storage node to store data (Fig. 4A, Para. 24, Various components (e.g., disks, nodes, appliances, and racks) within the hierarchical disk resource pool may be grouped into failure domains, i.e. a plurality of failure domain levels. Each grouping may include a number of lower-level sub-groups. In one example, a hierarchical disk resource pool may include a root grouping corresponding with all of the components within a cluster, i.e. a top FDL, a second sub-grouping corresponding with components sharing a datacenter rack, a third sub-grouping corresponding with the components within a storage appliance supported by the datacenter rack, and a fourth subgrouping corresponding with the components within a node of the storage appliance (e.g., a grouping of disks within the node), i.e. a bottom FDL. Therefore, each grouping level in the hierarchy indicates failure domain levels (FDL), the root node in the hierarchy indicates a single root node and the very lower level in the hierarchy such as the bottom FDL corresponds to the plurality of nodes includes grouping of disks where each node of the lower level being a storage node to store data), at least one node of the asymmetric failure domain tree being operably coupled to a different number of nodes in the FDL thereunder as any other nodes of the same FDL (Fig. 4A, Para. 137, “A hierarchical resource pool may correspond with a failure domain hierarchy of components within a data center or cluster. As depicted, cluster 418 includes a . 
Juniwal does not explicitly disclose a controller comprising one or more processors and operably coupled to the data storage hardware, the controller configured to generate a symmetric failure domain tree using the asymmetric failure domain tree, each node of each FDL of the symmetric failure domain tree being operably coupled to the same number of nodes in the FDL thereunder as any other nodes of the same FDL.  
However, in the same field of endeavor, Goyal discloses a controller comprising one or more processors and operably coupled to the data storage hardware (Para. 17, “FIG. 1 illustrates a computer system configured to implement one or more processes, in accordance with some embodiments. The system 2 is a representative device and may comprise a processor subsystem 4, an input/output subsystem 6, a memory subsystem 8, a communications interface 10, and a system bus 12.”), the controller configured to generate a symmetric failure domain tree using the asymmetric failure domain tree (Para. 53, “ If a number of replicas greater than the number of nodes is to be distributed, the nodes are evenly distributed (to the extent possible) and the nodes having the lowest sorting each receive an additional node until all nodes are distributed.”. Para. 41, “Although the illustrated embodiment , each node of each FDL of the symmetric failure domain tree being operably coupled to the same number of nodes in the FDL thereunder as any other nodes of the same FDL (Fig. 3; 7A-7C, Para. 52, “the one or more replicas are distributed such that, where possible, each node within a hierarchical level receives an equal number of replicas”. Para. 53, “If a number of replicas greater than the number of nodes is to be distributed, the nodes are evenly distributed (to the extent possible) and the nodes having the lowest sorting each receive an additional node until all nodes are distributed.” Since replicas, i.e. data blocks, are to be distributed in the hierarchy in an evenly distributed manner, therefore the hierarchy represents the symmetric failure domain tree. Thus, each node of each FDL of the symmetric failure domain tree is operably coupled to a same number of nodes in the FDL thereunder as any other nodes of the same FDL since each node within a hierarchical level receives an equal number of replicas).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chunk allocation system of Juniwal by implementing the sorting rules of Goyal to sort the nodes such that the plurality of chunks of Juniwal can evenly distributed across the hierarchical layers of Goyal. One of the ordinary skill in the art would have motivated to make this 

As to claim 9, the claim is rejected for the same reasons as claim 8 above. In addition, Goyal discloses wherein generating a symmetric failure domain tree using the asymmetric failure domain tree comprises generating a plurality of symmetric failure domain trees using the asymmetric failure domain tree (Fig, 7A-7C, Para. 53, “If a number of replicas greater than the number of nodes is to be distributed, the nodes are evenly distributed (to the extent possible) and the nodes having the lowest sorting each receive an additional node until all nodes are distributed.”. Para. 67, the replica distribution scheme requires five shards to be distributed. The shard management system first distributes the replicas of the first shard evenly amongst the fault domains 402a, 402b, i.e. a plurality of symmetric failure domain tree. The shard management system assigns two replicas to each fault domain 402a, 402b, leaving one replica to be distributed based on additional distribution rules. Thus, each fault domain indicates here a symmetric failure domain tree and the replicas are distributed evenly amongst the fault domains. Therefore a plurality of symmetric failure domain trees are being generated to distribute data evenly amongst the trees when the number of replicas is more than the number of nodes).  

wherein generating a symmetric failure domain tree using the asymmetric failure domain tree comprises: for each FDL of the asymmetric failure domain tree: determine a minimum number of nodes in the FDL that are operably coupled to a same node in the FDL thereabove (Para. 52, “if six replicas are to be distributed amongst three fault domains, each fault domain will receive two of the six replicas. Similarly, if the two replicas received by a first fault domain are to be distributed amongst two update domains, each update domain will receive one replica.”. Thus, minimum number of nodes are determined in the above example is two which is evenly distributed in each fault domain), and 
remove any nodes in the FDL exceeding the minimum number that are operably coupled to a same node in the FDL thereabove (Para. 67, “the replica distribution scheme requires five shards to be distributed. The shard management system first distributes the replicas of the first shard evenly amongst the fault domains 402a, 402b. The shard management system assigns two replicas to each fault domain 402a, 402b, leaving one replica to be distributed based on additional distribution rules.”. Thus, the remaining one replica is being separated from the even distribution according to the distribution rules).  
wherein generating a symmetric failure domain tree using the asymmetric failure domain tree comprises: 
for each FDL of the asymmetric failure domain tree starting at the bottom FDL and progressing toward the top FDL, remove any nodes in the FDL causing asymmetry (Para. 36, “each shard includes a predetermined number of replicas that are distributed onto a similar number of host systems 24a-24c.”. Para. 43, “FIG. 3, a shard management system may determine the number of replicas within the current hierarchical layer (e.g., the number of replicas distributed in each fault domain 52a-52c, each update domain 54a-54c within each fault domain 52a-52c, and/or each server 56a-56c within each update domain 54a-54c ), the number of subnodes within each node of the current hierarchical layer (e.g., the number of update domains 54a-54c within each fault domain 52a-52c, the number of servers 56a-56c within each update domain 54a-54c, the number of hosts within each server 56a-56c, etc.), the total number of hosts within each node, and/or any other suitable parameters.”. Para. 67, “the replica distribution scheme requires five shards to be distributed. The shard management system first distributes the replicas of the first shard evenly amongst the fault domains 402a, 402b. The shard management system assigns two replicas to each fault domain 402a, 402b, leaving one replica to be distributed based on additional distribution rules”. Thus, the remaining one replica is being separated from the even distribution according to the distribution rules. Since the replicas are being stored in last hierarchy level corresponds to disks level and the replicas are evenly distributed in the .  

As to claim 12, the claim is rejected for the same reasons as claim 11 above. In addition, Goyal discloses wherein generating a symmetric failure domain tree using the asymmetric failure domain tree comprises: generating a symmetric failure domain trees for each of the removed nodes (Para. 67, “the replica distribution scheme requires five shards to be distributed. The shard management system first distributes the replicas of the first shard evenly amongst the fault domains 402a, 402b. The shard management system assigns two replicas to each fault domain 402a, 402b, leaving one replica to be distributed based on additional distribution rules.”. Thus a symmetric failure domain trees are being generated for each of the remaining separated replicas since data is distributed in an evenly distributed manner which makes the tree symmetric).  


a method comprising: receiving a data object comprising data blocks to be stored in a failure domain tree (Para. 24, “the topology of the cluster may be organized into a hierarchical disk resource pool that serves allocation requests for a specified number of replicas or a specified number of data chunks to be stored.”. Para. 28, an integrated data management and storage system may acquire a file, i.e. a data object, associated with snapshot of a virtual machine, partition the file into a plurality of segments, generate a plurality of data chunks, i.e. data blocks, corresponding with the plurality of segments) and defining a failure recovery value, the failure recovery value being a maximum number of failed data blocks while being able to recover the data object (Fig. 4J-4K, Para. 23, “Co-locating data chunks that derive from snapshots of the same virtual machine on multiple disks across multiple nodes within the cluster may increase failure tolerance against hardware failures (e.g., disk failures) while maintaining read and write performance.”. Para. 24, “The disks in the allocation may be determined based on various factors, such as failure tolerance (e.g., redundant replicas should be spread into different failure domains)”. Para. 26, “in order to maximize failure tolerance, the failure domain distance between the disk and the other disks in an allocation should be maximized.”. Therefore, various factors such as failure tolerance includes a failure recover value being a maximum number of failed data blocks while being able to recover the data object) , the failure domain tree comprising a plurality of failure domain levels (FDL) extending from a top FDL to a bottom FDL, each FDL comprising at least one node and defining a failure tolerance value (FTV), the failure tolerance value being a number of nodes permitted to fail in the FDL (Para. , the top FDL comprising a single root node, each other FDL comprising at least one node operably coupled to a node in the FDL thereabove, each node of the bottom FDL being a storage node to store data (Fig. 4A, Para. 24, Various components (e.g., disks, nodes, appliances, and racks) within the hierarchical disk resource pool may be grouped into failure domains, i.e. a plurality of failure domain levels. Each grouping may include a number of lower-level sub-groups. In one example, a hierarchical disk resource pool may include a root grouping corresponding with all of the components within a cluster, i.e. a top FDL, a second sub-grouping corresponding with components sharing a datacenter rack, a third sub-grouping corresponding with the components within a storage appliance supported by the datacenter rack, and a fourth .
 Juniwal does not explicitly disclose determining whether a given FDL of the FDLs would result in data object unavailability if the data object were stored within the failure domain tree and more than an FTV of nodes of the given FDL fail.
However, in the same field of endeavor, Goyal discloses determining whether a given FDL of the FDLs would result in data object unavailability if the data object were stored within the failure domain tree and more than an FTV of nodes of the given FDL fail (Fig. 5, Para. 57, “the replicas are randomly assigned within the data center 50a such that the replicas for one shard can be clustered within one or two of the nodes 202a-202c. Failure of one or two nodes in a traditional distribution results in failure of at least one shard”. Para. 56, “Distribution of replicas according to method 100 provides a distribution across each hierarchical layer such that the data center 50 can tolerate the loss of a maximum number of nodes at each hierarchical layer while maintaining availability of each shard, e.g., best high-availability”. Para. 26, “in order to maximize failure tolerance, the failure domain distance between the disk and the other disks in an allocation should be maximized”. Thus, the factor such as failure tolerance used against hardware failures includes the number of nodes permitted to fail in the .  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chunk allocation system of Juniwal by implementing the sorting rules of Goyal to sort the nodes such that the plurality of chunks of Juniwal can evenly distributed across the hierarchical layers of Goyal. One of the ordinary skill in the art would have motivated to make this modification in order to protect data against loss of a shard due to failure of a single zone such that the system of Juniwal can efficiently retrieve chunks and save time by using the replica distribution method of Goyal when data failure occurs which also ensures maintaining availability of each shard in each hierarchical layer as suggested by Goyal (Para. 56; 58).


wherein determining whether a given FDL of the FDLs would result in data object unavailability if the data object were stored within the failure domain tree and more than an FTV of nodes of the given FDL fail comprises: determining a number of unavailable data blocks that would be unavailable if the number of nodes permitted to fail in the given FDL according to the FTV fail; and comparing the number of unavailable data blocks to the failure recovery value (Para. 23, “Co-locating data chunks that derive from snapshots of the same virtual machine on multiple disks across multiple nodes within the cluster may increase failure tolerance against hardware failures ( e.g., disk failures) while maintaining read and write performance.”. Para. 24, “the topology of the cluster may be organized into a hierarchical disk resource pool that serves allocation requests for a specified number of replicas or a specified number of data chunks to be stored. The disks in the allocation may be determined based on various factors, such as failure tolerance (e.g., redundant replicas should be spread into different failure domains)”. Para. 26, “in order to maximize failure tolerance, the failure domain distance between the disk and the other disks in an allocation should be maximized.”. Thus, the factor such as failure tolerance used against hardware failures includes the number of nodes permitted to fail in the given failure domain level during disk failures where failure tolerance calculation includes failure domain distance between disks such as number of edges that includes failure tolerance value.).  

wherein the FTV of the bottom FDL is greater than the failure tolerance value of FDLs above the bottom FDL (Para. 24, “the topology of the cluster may be organized into a hierarchical disk resource pool that serves allocation requests for a specified number of replicas or a specified number of data chunks to be stored. The disks in the allocation may be determined based on various factors, such as failure tolerance (e.g., redundant replicas should be spread into different failure domains)”. Para. 30, “Data management tasks may be assigned and executed across the distributed cluster in a fault tolerant manner based on the location of data within the cluster (e.g., assigning tasks to nodes that store data related to the task) and node resource availability (e.g., assigning tasks to nodes with sufficient compute or memory capacity for the task).”. Thus, the FTV of the bottom FDL is greater than the failure tolerance value of FDLs above the bottom FDL since the data is distributed according to the fault tolerant manner based on the location of the data within the cluster where location includes different failure domain level in the hierarchy).  

As to claim 17, the claim is rejected for the same reasons as claim 14 above. In addition, Goyal discloses wherein each node of each FDL of the failure domain tree is operably coupled to a same number of nodes in the FDL thereunder as any other nodes of the same FDL (Fig. 3; 7A-7C, Para. 52, “the one or more replicas are distributed such that, where possible, each node within a hierarchical level receives an equal number of replicas”. Para. 53, “If a number of replicas greater than the number of nodes is to be distributed, the nodes are evenly distributed (to the extent possible) and , and wherein failure of a node of a respective - 27 -FDL results in failure all nodes operably coupled to the failed node of FDLs under the respective FDL (Fig. 3, Para. 38, “each of the update domains 54a-54c are connected to the parent fault domain 52a-52c such that failure or maintenance of the parent fault domain 52a-52c results in a corresponding outage of all of the associated update domains 54a-54c.”. Para. 39, “each of the servers 56a-56c are coupled to the common update domain 54a-54c such that failure of the shared update domain 54a-54c results in failure of all of the associated servers 56a-56c.”. Thus, failure of a node of a respective FDL results in failure all nodes operably coupled to the failed node of FDLs under the respective FDL), wherein the failure of storage nodes causes data stored thereon to be unavailable (Fig. 5, Para. 57, “the replicas are randomly assigned within the data center 50a such that the replicas for one shard can be clustered within one or two of the nodes 202a-202c. Failure of one or two nodes in a traditional distribution results in failure of at least one shard”. Thus, the failure of storage nodes causes data stored thereon to be unavailable since failure of one node results in failure of one shard such as data is unavailable).  

further comprising uniformly distributing the data blocks of the data object across the failure domain tree (Fig. 3; 7A-7C, Para. 52, “the one or more replicas are distributed such that, where possible, each node within a hierarchical level receives an equal number of replicas”. Para. 53, “If a number of replicas greater than the number of nodes is to be distributed, the nodes are evenly distributed (to the extent possible) and the nodes having the lowest sorting each receive an additional node until all nodes are distributed.” Since replicas, i.e. data blocks, are to be distributed in the hierarchy in an evenly distributed manner, therefore the hierarchy represents the symmetric failure domain tree which is used to distribute the data blocks uniformly).  

As to claim 19, the claim is rejected for the same reasons as claim 18 above. In addition, Goyal discloses wherein uniformly distributing the data blocks of the data object across the failure domain tree comprises: for each FDL, 
if a number of the data blocks is evenly divisible by a number of nodes of a FDL, distributing an equal number of data blocks to each node within the FDL (Para. 52, “the one or more replicas are distributed such that, where possible, each node within a hierarchical level receives an equal number of replicas. If six replicas are to be distributed amongst three fault domains, each fault domain will receive two of the six replicas. Similarly, if the two replicas received by a first fault domain are to be distributed amongst two update domains, each update domain will receive one replica”. ; and 
if a number of the data blocks is not evenly divisible by a number of nodes of a FDL, distributing an equal number of data blocks to each node within the FDL and then distributing each data block of the remaining data blocks to a different node within the FDL until no data blocks are remaining (Para. 53, If a number of replicas, i.e. a number of the data blocks, greater than the number of nodes is to be distributed, the nodes are evenly distributed (to the extent possible), i.e. distributing an equal number of data blocks to each node, and the nodes having the lowest sorting each receive an additional node until all nodes are distributed, i.e. distributing each data block of the remaining data blocks to a different node within the FDL until no data blocks are remaining.).  

As to claim 20, the claim is rejected for the same reasons as claim 14 above. In addition, Juniwal discloses wherein at least one of the plurality of FDLs comprises a category of devices, wherein the category of devices comprises one of racks, enclosures, controllers, and disks (Fig. 4A, Para. 24, “Various components (e.g., disks, nodes, appliances, and racks) within the hierarchical disk resource pool may be grouped into failure domains. A hierarchical disk resource pool may include a root grouping corresponding with all of the components within a cluster, a second sub-grouping corresponding with components sharing a datacenter rack, a third sub-grouping corresponding with the components within a storage appliance supported by the datacenter rack, and a fourth subgrouping corresponding with the components .  

5.	Claims 13 is rejected under 35 U.S.C. 103 as being unpatentable over Juniwal and Goyal as applied above and further in view of Epstein et al. (US 2017/0147458 A1), hereinafter Epstein. 
As to claim 13, the claim is rejected for the same reasons as claim 8 above. In addition, Combination Juniwal and Goyal do not explicitly disclose wherein generating a symmetric failure domain tree using the asymmetric failure domain tree comprises: generating a virtual symmetric failure domain tree using the asymmetric failure domain tree; and generating one or more symmetric failure domain trees using the virtual symmetric failure domain tree.
However, in the same field of endeavor, Epstein discloses wherein generating a symmetric failure domain tree using the asymmetric failure domain tree comprises: generating a virtual symmetric failure domain tree using the asymmetric failure domain tree (Para. 27, “VFD software then creates virtual failure domains by defining, separating, or associating, each disk as a vector of parameters that include the disk's physical location inside the storage environment (e.g., racks 202, 204, and 206, node, position in racks 202, 204, and 206)”. Thus, a virtual symmetric failure domain tree is generated using the asymmetric failure domain tree); and 
generating one or more symmetric failure domain trees using the virtual symmetric failure domain tree (Para. 25, “disk mirroring is the replication of logical disk volumes onto separate physical hard disks in real-time to ensure continuous availability.”. Thus, one or more symmetric failure domain trees are generated using the virtual symmetric failure domain tree).  
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Epsteain into the combined method of Juniwal and Goyal such that the plurality of chunks of Juniwal can evenly distributed in the environment of Epstein to generate a symmetric failure domain tree. One of the ordinary skill in the art would have motivated to make this modification in order to store several copies of the data to the different virtual failure domain as similarly done by using the domain level of Juniwal to avoid data loss during disk failures as suggested by Epstein (Para. 5; 13).

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Udupi et al. (US 2016/0349993 A1)) teaches managing and optimizing distributed object storage on a plurality of storage devices of a storage cluster.
Zwiegincew et al. (US 2019/0235775 A1) teaches techniques for implementing fault domain sets.
Petculescu et al. (US 2015/0188978 A1) teaches performing a distributed data operation.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Beausoliel can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571 -273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167